Citation Nr: 1227735	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  05-00 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bruxism, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1963 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2004 and March 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

During the current appeal, and specifically in May 2006, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2011).  A transcript of the testimony has been associated with the Veteran's claims file.  

In February 2007, the Board reopened the Veteran's claim for service connection for PTSD and remanded the underlying service connection issue for further evidentiary development.  (Because the Veteran contended that his bruxism is secondary to his PTSD, consideration of the bruxism claim was deferred pending the results of the PTSD remand and subsequent readjudication by the RO.).  In the remand instructions, the Board specifically directed the agency of original jurisdiction (AOJ) to attempt to verify or corroborate any one of the in-service stressors alleged by the Veteran.  However, it does not appear that the AOJ complied with the Board's remand instructions, and the Veteran's claim was remanded again in April 2008, and in January 2010 so the AOJ could fully comply with the directives of the previous remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In a February 2010 memorandum, the Appeals Management Center (AMC) determined that an alleged stressor had been corroborated.  However, based on the amended regulations governing service connection for PTSD, which went into effect July 13, 2010, the Board remanded the Veteran's claim again in March 2011, and requested that the Veteran be scheduled for a VA psychiatric examination.  Specifically, the Board instructed the VA examiner to (1) determine whether the Veteran has a diagnosis of PTSD, (2) identify the specific stressor(s) underlying any PTSD diagnosis, and (3) comment upon the link between the current symptomatology and the Veteran's stressor(s).  In April 2011, the Veteran underwent the requested VA examination, and a copy of the examination report was associated with his claims file.  The AMC subsequently readjudicated the claim in April 2012, when, upon denial, it issued a Supplemental Statement of the case (SSOC).  The AOJ has complied with all of the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran's petition to reopen his previously denied claim of service connection for bruxism is addressed in the REMAND that follows the decision below.  


FINDING OF FACT

The Veteran's in-service stressors are related to fear of hostile military action and are consistent with the places, types, and circumstances of the Veteran's service in Vietnam, and a VA psychiatrist has confirmed that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD.  


CONCLUSION OF LAW

The Veteran has PTSD that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2011); 75 Fed. Reg. 39852 (July 13, 2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection for PTSD specifically requires:  (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f)(2011); see also Pentecost v. Principi, 16 Vet. App. 124, 129 (2002); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Prior to July 13, 2010, a claimed non-combat stressor must have been verified - a veteran's uncorroborated assertions were not sufficient to verify a non-combat stressor.  See Cohen, 10 Vet. App. at 128; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

During the pendency of the Veteran's appeal, VA regulations relating to stressor verification and service connection for PTSD changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect on July 13, 2010.  Under this amended regulation, if a stressor claimed by a veteran is related to the veteran's fear of hostile, military, or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The provisions of this amendment apply to applications for service connection for PTSD that are:  received by VA on or after July 12, 2010; were received by VA before July 12, 2010 but have not been decided by a VA regional office as of July 12, 2010; are appealed to the Board on or after July 12, 2010; were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010; or are pending before VA on or after July 12, 2010 because the Court vacated the Board decision on an application and remanded it for readjudication.  See 75 Fed. Reg. 39843-39852 (July 13, 2010).  

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  Thus, here in the present appeal, the Veteran's claim will be viewed in light of the amended language of the regulation.  

The Veteran contends that his current diagnosis of PTSD is the result of his active duty service while stationed in Vietnam.  His DD-214 and personnel records indicate that he served as a Machinist in the Republic of Vietnam from September 1966 to August 1967.  During his service, he was awarded the National Defense Service Medal, the Vietnam Service Medal, and various other decorations.  

In an October 2003 statement, the Veteran discussed his in-service experiences, and recalled certain dangerous incidents that occurred when he was stationed in Vietnam.  According to the Veteran, he was assigned to work as a Machinist with the 92nd Aviation Company at the Qui Nhon Air Base.  However, upon arriving in Saigon, he was sent to a transit barrack at the Tan Son Nhut Air Base for a brief period of time before receiving his permanent assignment.  The Veteran recalled this barrack coming under fire his first night and the ensuing sounds of sirens going off and mortar shells exploding everywhere around them.  The Veteran also described witnessing two military airplanes being shot down on two different occasions, being approached by Vietnamese children carrying hand grenades while transporting equipment and supplies from the Qui Nhon Air Base to the Phu Cat Air Base, being exposed to sniper fire on a number of occasions while transporting equipment to various locations and while performing night perimeter security duty.  The Veteran described one particular incident wherein he was forced to walk to the Phu Cat Air Force Base and while resting in a hidden crevice under a bridge, he awoke to find a group of Vietnamese soldiers headed in his direction.  According to the Veteran, he felt an immediate sense of fear for his life and hid in the crevice underneath the bridge until the following morning when it was safe to emerge.  

Of record is a lay statement from the Veteran's brother, J.O., dated in March 2008, indicating that he noticed a distinct change in the Veteran's behavior when he returned home from Vietnam.  According to J.O., the Veteran left for Vietnam a "fun and friendly person showing compassion and care of other people around him" but after he returned, he was a quiet, cold and a different person altogether who no longer showed his emotions.  

According to the Veteran's service treatment records, the clinical evaluation of his psychiatric condition was shown to be normal at the June 1963 examination conducted pursuant to his enlistment, and he did not report to have suffered from any nervous trouble, depression, or excessive worry on his report of medical history.  While the Veteran was seen at the military dispensary with complaints of anxiety in March 1967, the remainder of his service treatment records is clear for any complaints, notations or history of a psychiatric disorder.  At the June 1967 separation examination, the clinical evaluation of the Veteran's psychiatric system was shown to be normal, and he denied a history of nervous trouble, depression or excessive worry.  

VA treatment records dated from 2001 to 2004 reflect that the Veteran received treatment for, and was diagnosed with PTSD.  During a January 2001 consultation, the VA psychologist acknowledged the Veteran's in-service experiences and noted that the Veteran experienced nightmares regarding his service-related trauma, and that exposure to certain distressful stimuli triggered his flashbacks of these events.  The psychiatrist also noted that the Veteran tries to avoid any trauma-related thoughts, feelings, and situations, and experiences impaired sleep as well as symptoms of anger, irritability, and difficulty concentrating.  The Veteran reported that he first experienced posttraumatic sequelae at the age of twenty-five but never received formal treatment for this disorder.  Based on his interview with, and mental evaluation of the Veteran, the VA psychiatrist assessed him with chronic PTSD.  Subsequent treatment records reflect a continuing diagnosis of PTSD.  

In a letter dated in March 2002, the Veteran's treatment providers, S.M., M.D., and J.C., Ph.D., indicated that the Veteran was being seen at the VA Medical Center (VAMC) in Brecksville, Ohio for outpatient psychotherapy and medication management related to his diagnosis of PTSD.  An undated statement indicates that after reviewing the Veteran's service treatment records and current treatment records, 'it is more likely than not' or 'it is as least as likely than not' that the Veteran's PTSD is related to his/her military duty.  This statement was signed by Dr. M.  

The Board acknowledges that the Veteran's more recent VA medical records are unclear as to whether he has a definite diagnosis of PTSD.  During a February 2004 VA treatment session, Dr. M. assessed the Veteran with "r/o [rule out] Posttraumatic Stress Disorder."  At a September 2004 VA treatment session, the Veteran described his in-service stressors and stated that on many of these occasions he feared for his life.  Based on her evaluation of the Veteran, Dr. M. determined that the Veteran did not meet the diagnostic criteria for PTSD, and diagnosed him with a depressive disorder not otherwise specified (NOS).  While the majority of the Veteran's VA treatment records dated from 2004 to 2009 reflect a diagnosis of depressive disorder NOS, an August 2007 screening examination was positive for PTSD and an October 2008 Mental Health Counseling Note indicates that the Veteran exhibited mild symptoms of PTSD.  Furthermore, VA treatment records dated from December 2008 to January 2009 acknowledge the Veteran's past medical history of PTSD.  

During his May 2006 videoconference hearing, the Veteran testified that he experienced symptoms of anxiety and was on "a constant 24-hour alert" during his period of service in Vietnam, as he always felt a constant threat of attack or danger.  See May 2006 Hearing Transcript, p. 12.  

In a February 2010 memorandum, the AMC determined that one of the Veteran's alleged stressors had been corroborated.  Based on information supplied by the United States Joint Services Research Records Center (JSRRC), Tan Son Nhut Air Base in Saigon, Vietnam, received enemy mortar fire in December 1966 that resulted in the death of 3 United States Air Force personnel, 26 wounded, and 20 damaged aircraft.  Although the Veteran had described a September 1966 mortar attack on his first night's stay at Tan Son Nhut Air Base, the AMC concluded that the stressor was corroborated because the Veteran's unit was stationed at the Air Base in December 1966.  See, e.g., Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002); Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

The Veteran was afforded a VA examination in August 2009, at which time he reported that he began seeking treatment at the Vet Center during the 1980s and attended group therapy sessions for his PTSD.  The examiner reviewed the Veteran's post-service treatment records in detail and acknowledged that the Veteran's clinical diagnosis had varied over time.  She (the examiner) specifically noted that following a February 2004 VA treatment session with his psychiatrist, the Veteran's diagnosis was changed to depressive disorder NOS with PTSD as a rule-out diagnosis.  The examiner also noted that the majority of the Veteran's treatment sessions focused on his current stressors rather than processing his current PTSD symptoms.  In further reviewing the Veteran's medical records, the examiner noted that as of February 2008, the Veteran's most recent psychiatric diagnoses were that of depression NOS, personality disorder NOS, and rule-out PTSD.  Upon interviewing and evaluating the Veteran, the examiner observed that the Veteran endorsed chronic difficulties with irritability, poor frustration tolerance and outbursts of anger.  The Veteran also displayed an isolative nature, and reported to have experienced episodes of assault and violence in the past.  Additionally, the Veteran also described feeling uncomfortable in crowds, as well as chronic difficulties with mistrust and suspiciousness.  The examiner also noted that the Veteran endorsed symptoms of hypervigilance and an increased startle response.  

According to the examiner, while the Veteran endorsed experiencing traumatic events with intense fear, helplessness, and horror, he did not endorse experiencing any trauma related to his verified stressor at Tan Son Nhut Air Base.  Indeed, the Veteran denied any traumatic events occurring at the Tan Son Nhut Air Base and stated that he was not present on December 4, 1966 when the camp was hit with 33 rounds of hostile enemy fire.  Instead, the Veteran recounted the experiences he relayed in the above-referenced October 2003 statement, and attributed these in-service stressors to his current PTSD.  

Based on her discussion with, and mental evaluation of the Veteran, the examiner diagnosed him depression NOS, and PTSD in partial remission.  The examiner acknowledged that the Veteran presented with a complicated clinical picture and that a diagnosis of PTSD has been difficult as most of the Veteran's treatment providers had determined his PTSD symptoms to be subclinical.  According to the examiner, while the Veteran endorsed symptoms significant enough to diagnose PTSD, any previous diagnosis of PTSD had improved since its most severe presentation in 2001.  The examiner further went on to state that since this time, the Veteran's symptoms have remained present, but in a subclinical format, as discussed in his prior assessments.  As such, the examiner diagnosed the Veteran with PTSD "with the qualifiers 'in partial remission' to account for his previous historical formal diagnosis, but subclinical symptoms currently."  The examiner further acknowledged the fact that the Veteran himself did not relate his PTSD to his only verified stressor, but determined that the Veteran's PTSD symptoms are related to his non-verified stressors, and that "his non-verified stressors were significant enough that PTSD would be likely. . . ."  

Pursuant to the March 2011 Remand, the Veteran was afforded another VA psychiatric examination in April 2011.  During this examination, the same examiner who evaluated the Veteran in August 2009, reviewed the claims file in its entirety, and noted that the Veteran's more recent VA treatment records reflect diagnoses of depression NOS and personality disorder NOS.  According to the examiner, the Veteran endorsed chronic difficulties with depression, anxiety, and PTSD symptoms, to include episodes of anger, irritability, and poor frustration tolerance.  The Veteran also reported to experience serious discomfort in crowded situations, and stated that he has no regular social contact except with his medical providers, therapist and one friend with whom he occasionally speaks over the phone.  The Veteran also endorsed symptoms of hypervigilance, and reported to have serious difficulties with mistrust and suspiciousness, adding that he has to sit with his back to the wall, repeatedly check doors and windows, and place a loaded gun at every door and next to his bed.  

When discussing his in-service experiences, the Veteran admitted that he was in fact stationed at Tan Son Nhut Air Base during the intense bombing in December 1966.  The Veteran recalled being seized with intense fear and a sense of helplessness during this attack.  The Veteran also discussed his additional in-service stressors, to include being exposed to sniper fire while running convoys between the Qui Nahn and Phu Cat Air Base, being approached by children hiding hand grenades, and witnessing the sights and smells associated with the horrific wounds of the injured and dead bodies.  The Veteran also discussed the incident wherein he was almost discovered by Vietnamese soldiers while hiding under the bridge.  According to the Veteran, a majority of his traumatic dreams are related to this particular incident, and involve his fear of being captured and tortured.  The examiner noted that the Veteran endorsed fear of hostile military or terroristic activity, especially with regard to the incident under the bridge.  

Based on her discussion with, and evaluation of the Veteran, the examiner diagnosed the Veteran with depression NOS and personality disorder NOS (narcissistic and borderline traits).  The examiner noted that the Veteran endorsed experiencing traumatic events with intense fear, helplessness, and horror, and that this included a fear of hostile military or terroristic activity.  The examiner also acknowledged that the Veteran endorsed a number of re-experiencing symptoms, to include recurrent distressing recollections which varied in frequency from twice a week to three times a month, and nightmares one or two times per week.  Additionally, it was noted that the Veteran endorsed a number of avoidance symptoms, to include efforts to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, people, or places which arouse recollections of the trauma, diminished interests, feelings of detachment and estrangement from others, and a restricted range of affect.  According to the examiner, "[a]lthough the Veteran presents with stressors which could cause PTSD, endorses symptoms consistent with PTSD and has at one point had a diagnosis of PTSD, the clinical picture is so overshadowed by his predominant characterological problems that an assessment of PTSD is very difficult."  The examiner determined that the clinical evidence points to characterological problems being the primary source of the Veteran's adaptive and psychosocial functioning difficulties.  

Since his last VA examination, the Veteran has continued receiving treatment for his psychiatric condition, and a majority of his VA treatment records dated from May 2011 to April 2012 reflect diagnoses of depressive disorder NOS and rule-out PTSD.  In April 2012, the Veteran presented at the Outpatient Clinic and recounted how there had been recent dynamite explosions near his house which triggered flashbacks of his in-service experiences in Vietnam.  According to the Veteran, he felt fearful for days afterwards and continues to experience difficulty sleeping as a result.  The treatment provider diagnosed the Veteran with chronic prolonged PTSD.  

The Board acknowledges that the medical evidence of record has varied throughout the years with respect to whether the Veteran met the diagnostic criteria for PTSD.  While his earlier treatment records reflect a clear and definite diagnosis of PTSD, the more recent treatment records are somewhat more questionable.  However, while the VA examiner determined that a diagnosis of PTSD was difficult during the April 2011 examination, she did diagnose the Veteran with PTSD at the April 2009 examination.  Even though she characterized the Veteran's PTSD as being in 'partial remission', she ultimately concluded that the Veteran displayed symptoms which were significant enough to diagnose PTSD, and that the Veteran's non-verified stressors were significant enough that PTSD would be likely.  Furthermore, earlier treatment records dated from 2001 - 2004 do reflect an on-going diagnosis of PTSD.  In McClain v. Nicholson, the Court held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  See 21 Vet. App. 319, 321 (2007).  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record meets all the elements for an award of service connection for PTSD.  The Veteran has asserted that he was in fear of hostile military activity while stationed in Vietnam.  The Veteran is competent to report his in-service fear.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran credible regarding his reports of experiencing fear of hostile military activity in service.  

In this regard, the Board acknowledges that the Veteran's specific traumatic experiences have not been independently verified.  The Board finds, however, that the recent amendment regarding the verification of stressors is applicable to the Veteran.  As the Veteran's claimed stressors are related to his "fear of hostile military...activity" and are consistent with the circumstances, conditions, or hardships of his service (with no clear and convincing evidence to the contrary), and a VA psychiatrist has confirmed that the claimed stressors are adequate to support a diagnosis of PTSD, the Board finds that the Veteran's lay testimony alone establishes the occurrence of his claimed in-service stressor.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39, 852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  Significantly, the Veteran's personnel records show that he was assigned to the Tan Son Nhut Air Base, the Qui Nhon Air Base, and the Phu Cat Air Base during his tour of duty in Vietnam.  Furthermore, throughout the current appeal, multiple doctors have associated the Veteran's PTSD with his stressful experiences in Vietnam.  Indeed, as recently as April 2009, the VA examiner attributed the Veteran's PTSD to his non-verified stressors.  

Therefore, based on the evidence of record, the Board finds that service connection for PTSD is warranted.  The Veteran's claimed stressors of his unit receiving sniper fire while at their barrack and/or while travelling in a convoy, witnessing planes being shot down, as well as his description of nearly being discovered by soldiers while en route to the Phu Cat Air Base, are consistent with the places, types, and circumstances of the Veteran's service in Vietnam as detailed in his service personnel records.  His fear of attack or other incoming enemy fire has been documented by his VA examiner, who in turn ascribed the Veteran's PTSD, at least in part, to this fear.  Indeed, the VA examiner has specifically confirmed that the claimed stressors are adequate to support a diagnosis of PTSD.  Accordingly, the Board finds that the Veteran likely suffers from PTSD and that his PTSD has been sufficiently linked to wartime experiences.  In sum, when resolving reasonable doubt in favor of the Veteran, the Board finds that the statutory and regulatory criteria for entitlement to service connection for PTSD have been met.  See 38 U.S.C.A. § 5107(b).  

In consideration of the evidence of record, the Board finds that the Veteran has PTSD that is likely attributable to events during his active military service.  Therefore, the three elements of the Veteran's claim are established.  See 38 C.F.R. § 3.304(f).  Accordingly, service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the Veteran's petition to reopen his previously denied claim for service connection for bruxism.  

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011). 

As previously discussed above, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999). 

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002);  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The RO previously denied the Veteran's claim on the basis that the evidence did not establish an etiological link between the claimed disability and service.  However, the Veteran has primarily contended that his bruxism is related to his now service-connected PTSD.  

As an initial matter, the Board finds that the Veteran has not received proper notice regarding his claim for service connection for bruxism as secondary to a service-connected disability.  The Board finds that, in order to comply with the statutory requirements of the VCAA the Veteran should be provided with notice relating to his secondary service connection claim.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 'service connection' claim; those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the award).  Accordingly, the AOJ must, prior to re-adjudication in accordance with this remand, issue the Veteran a supplemental notice letter that specifically addresses a claim for service connection for bruxism as secondary to PTSD, to include the information and evidence needed to substantiate the claim, as well as notification of what evidence will be obtained by VA and what evidence the Veteran is responsible for submitting. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 3.317 (2010); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  The AOJ must specifically provide notification to the Veteran of the information and evidence needed to substantiate his secondary service connection claim.  After providing the required notice, the AOJ must attempt to obtain any pertinent outstanding evidence for which the Veteran provides sufficient information and, if necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159; see also Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In addition, the Board notes that the record contains evidence that the Veteran was awarded disability benefits from the Social Security Administration (SSA).  However, no medical records substantiating the award of benefits are present in the claims file.  As records associated with the Veteran's SSA determination could be relevant to the claim on appeal, any available medical or other records associated with the Veteran's award of SSA disability benefits must be obtained and associated with the claims file.  The Board notes that once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio, 16 Vet. App. 183; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In view of the foregoing, the case is REMANDED for the following action:

1.  Provide the Veteran with a corrective VCAA notice letter informing him of the information and evidence needed to substantiate a claim for service connection for bruxism, to include as secondary to a service-connected disability.  

2.  Any medical or other records relied upon by SSA in awarding the Veteran disability benefits must be sought.  The procedures set forth in 38 C.F.R. § 3.159(c) (2011) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.  

3.  Then, readjudicate the issue of entitlement to service connection for bruxism, to include as secondary to a service-connected disability.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


